Notice of Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a wire cut electric discharge machining apparatus, comprising arms with wire guides. The lower arm comprises a lower wire guide including a machine fluid ejection nozzle, an ejection connection pipe in the form of a hole in the arm, and thermal insulation covering the inside walls of the hole. 
The closest prior art would be Yamane et al (US 2015/0108093). Yamane teaches a wire electric discharge machine comprising an upper and lower arm. The lower arm comprises a wire guide with a machine fluid ejection nozzle, an ejection connection pipe. However, the ejection connection pipe is not a hole in the arm nor is the ejection connection pipe lined with an insulation material. 
The second closest prior art would be Moro et al (US 6,150,626). Moro teaches a wire electric-discharge machine comprising an upper and lower arm. The lower arm comprises a wire guide with a machine fluid ejection nozzle, an ejection connection pipe. The pipe is connected to the lower guide through lower arm. However, the ejection connection pipe is not a hole in the arm nor is the ejection connection pipe lined with an insulation material. Moro is silent toward the material makeup of the pipe. 
The cited prior art does not disclose, teach, or suggest to one of ordinary skill, the claimed invention as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761